Citation Nr: 0423951	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-01 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for a right 
lower extremity disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1951 to June 1952.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1997 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California which granted 
compensation under 38 U.S.C.A. § 1151 for loss of strength 
and sensation of the right lower extremity, rated 40 percent 
effective December 4, 1996.  In June 2002, the RO increased 
the rating to 50 percent, effective from the date of grant of 
Section 1151 benefits.  

In a VA Form 646, dated in July 2004, the veteran's 
representative appears to be raising a claim for compensation 
under 38 U.S.C.A. § 1151 for neurological deficits of 
anatomic areas other than that at issue herein.  This matter 
has not been addressed by the RO, and is referred to the RO 
for any appropriate action.


FINDING OF FACT

Throughout the appellate period the veteran's right lower 
extremity disability has resulted in a loss of motor ability 
to extend the right knee; ankylosis is not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for the veteran's right 
lower extremity disability is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.124a, 
Diagnostic Codes 5256, 5261, 8526 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  

The RO properly provided notice to the veteran regarding this 
"downstream" issue in a December 1997 statement of the case 
(SOC), and in June 2002, August 2003 and May 2004 
supplemental SOCs.  See VAOPGCPREC 8-2003.  

A June 2003 letter (after the decision appealed; the VCAA was 
enacted years following the appealed decision), while not 
specifically mentioning "VCAA," informed the veteran what 
evidence was needed to establish his claim, and of his and 
VA's respective responsibilities in claims development.  
While the letter advised the veteran that he should submit 
additional evidence in support of his claim within 30 days, 
it also advised him  that evidence received within a year 
would be considered.  Everything submitted by the veteran to 
date has been accepted for the record, and considered.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  He has been afforded multiple VA 
examinations, most recently in April 2003.  Attempts were 
also made to obtain cited private medical records, but were 
unsuccessful.  All of VA's due process, notice, and 
assistance duties, including those mandated by the VCAA, are 
met.  

As to notice content (and specifically that he should submit 
everything pertinent), the June 2003 letter advised the 
veteran what type of evidence (to include medical records 
showing that disability was worse) was needed to establish an 
increased rating (and by inference what the veteran should 
submit).  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Factual Basis

As a result of VA surgery in December 1996 involving 
resection of a large retroperitoneal mass, the veteran 
sustained a lumbar plexus injury with mixed L1-L4 
involvement.  See July 1997 VA Initial Evaluation/Treatment 
report.  

On March 1998 VA peripheral nerves examination it was noted 
that the veteran had decreased sensation in his right leg as 
a residual of the December 1996 surgery.  Right thigh 
weakness was also reported, particularly over the right 
quadriceps and some weakness of the right hip.  Examination 
revealed that he was unable to extend his right knee at all.  

On April 2003 VA examination the veteran reported no recent 
treatment for his right lower extremity.  He added that he 
mainly suffered from weakness and the inability to extend his 
right knee to walk.  He also mentioned that he could drive an 
automobile, walk about three blocks comfortably and climb 
stairs without difficulty.  He reported problems descending 
stairs.  Examination showed 0 to 135 degrees of flexion.  The 
knee was stable in all planes.  There was no joint effusion 
or tenderness.  The examiner added that the veteran had lost 
the motor ability to extend his right knee, but was able to 
flex the knee.  He was noted to be able to extend the knee by 
gravity.  The knee was not reported to be ankylosed.  In 
fact, the examiner mentioned that the veteran had excellent 
range of motion of his right knee passively; however, he was 
unable to extend his knee (straighten it) under his own 
power.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's service-connected right lower extremity 
disability is now rated 50 percent under Code 5261.  Under 
Code 5261, a 50 percent (maximum) rating is warranted when 
extension is limited to 45 degrees.  The right lower 
extremity disability previously had been rated 40 percent 
disabling under Code 8526 (for complete paralysis of the 
anterior crural nerve, with paralysis of the quadriceps 
extensor muscles).  See 38 C.F.R. § 4.124a.  40 percent is 
the maximum rating under Code 8526.  

Looking to alternative bases for establishing entitlement to 
a higher rating, Code 5256 (for ankylosis of the knee) 
provides a maximum 60 percent rating for extremely 
unfavorable ankylosis (in flexion at an angle of 45 degrees 
or more).  See 38 C.F.R. § 4.71a.  

This case involves an appeal of the initial rating assigned 
with the grant of service connection.  In such cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, it is not shown that the disability at issue varied 
in severity during the course of the appeal period.  
Consequently, there is no evidentiary basis for "staged 
ratings" in this case.

Analysis

It is noteworthy at the outset that the disability at issue 
stems from a surgical injury to the lumbar spine and 
resulting neurological impairment.  The disability does not 
involve joint pathology of itself, but instead involves motor 
weakness of muscles affecting the extension function of the 
right knee.  Upon review of all applicable rating criteria, 
the most appropriate code for rating the disability would 
appear to be either Code 5314 (for muscle injury to muscles 
controlling knee extension), 38 C.F.R. § 4.73 or Code 8526 
(for paralysis of the femoral nerve), 38 C.F.R. § 4.124a.  
However, the current 50 percent rating exceeds the maximum 40 
percent rating provided under either of these two codes, 
assigned for severe injury to Muscle Group XIV(Code 5314), or 
complete paralysis of the femoral nerve (Code 8526).  

The remaining potentially applicable rating criteria are 
those in 38 C.F.R. § 4.71a (musculoskeletal system).  
[Notably also the disability at issue is not entirely 
analogous to the disabilities in § 4.71a.  Specifically, 
while the primary functional impairment here is the inability 
to (actively) extend the knee, such impairment is due to 
motor weakness, not joint pathology, and the resulting 
functional impairment is not equivalent to the inability to 
extend the knee actively or passively.  As the leg extends 
passively, including by virtue of gravity, the veteran is 
able to stand, walk, drive, etc., all functions not possible 
if extension was totally limited.]

Under 38 C.F.R. § 4.71a, a higher (60 percent) rating is 
warranted for disability of a lower extremity where there is 
ankylosis of the knee in an extremely unfavorable position.  
Here, the veteran's right knee has never been described as 
ankylosed.  Furthermore, he has considerably more function of 
the leg than would be present were the leg ankylosed in an 
extremely unfavorable position (45 degrees or more).  As was 
noted, he can stand, walk, drive, etc.  Disability equivalent 
to extremely unfavorable ankylosis is not shown, and a rating 
by analogy to Code 5256 is not warranted.  The 50 percent 
rating presently assigned amply reflects the degree of 
functional impairment demonstrated.

Finally, the RO has considered whether referral of this claim 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1) is warranted.  See SOC, mailed to the veteran in 
December 1997.  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§  3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Here, 
the right lower extremity disability for which entitlement to 
compensation is established has not required frequent 
hospitalizations.  And while the VA examiner in April 2003 
did not discuss at length the impact of the right lower 
extremity disability on the veteran's occupational and daily 
activities, he did note that the veteran was able to drive 
and walk, and did not appear to have a "significant" 
problem with the knee.  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

A rating in excess of 50 percent for a right lower extremity 
disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



